Citation Nr: 1504837	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  10-05 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for herpes zoster (shingles), to include residuals.  

2.  Entitlement to service connection for a low back disability, to include scoliosis, degenerative disc disease, and degenerative joint disease.  

3.  Entitlement to service connection for a cervical spine disability.  

4.  Entitlement to service connection for a left shoulder disability.  

5.  Entitlement to service connection for a right foot disability.

6.  Entitlement to service connection for a gastrointestinal disability, to include diverticulitis and gastroesophageal reflux disease (GERD).  

7.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and adjustment disorders.  


REPRESENTATION

Appellant represented by:	Michigan Veterans Affairs Agency


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1999 to April 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The claims have been before the Board on a prior occasion, and were remanded in October 2014 for evidentiary development.  Actions required by that remand order have been accomplished.   

The Veteran was scheduled for a Travel Board hearing in August 2011 but requested postponement to ensure representation by The American Legion (the then-current representative).  The Veteran was then scheduled for a hearing in November 2011.  The Veteran submitted a letter in November 2011 acknowledging that he was scheduled for a -hearing but that he did not receive notice.  Rather than requesting a new hearing, the Veteran indicated that he had discussed the claims process and understood what evidence was needed to support his claim.  He then requested an extension to submit evidence.  A 60-day extension was granted, but the Veteran did not submit any additional information.  He has, subsequently, changed representation to his state representative.  Therefore, the Board will proceed with adjudication of the claim.  See 38 C.F.R. § 20.702(d)(2014).

The issues of entitlement to service connection for gastrointestinal, acquired psychiatric, left shoulder, right foot, neck, and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the filing of the claim, the Veteran experienced an acute and transitory episode of herpes zoster (shingles) which resolved completely without residual disability; the Veteran does not currently experience shingles and has not since the filing of his claim.  


CONCLUSION OF LAW

The criteria for service connection for herpes zoster (shingles), to include residuals, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102  (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim. VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide. Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for service connection in February 2009.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman. 

It is pertinent to note that the Veteran is represented by his State Veterans Service Organization (VSO), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  The Veteran was not afforded a VA examination to address his contentions in this case.  As the evidence of record fails to demonstrate an indication of a current herpes zoster, and consequently, fails to demonstrate any potential link between a current disability and service, there is no need to obtain a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79  (2006).  Essentially, there is no indication of any additional relevant evidence that has not been obtained, and given the lack of any evidence of a recurrent shingles or residual disablement from a distant and short-lasting acute episode of the virus in 2009 (and a lack of anything suggesting that additional evidence is outstanding), there is no need to conduct any additional development on this claim.  See 38 C.F.R. §§ 3.326, 3.327 (2014).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain disorders, listed as "chronic" in 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b), are capable of service connection based on a continuity of symptomatology without respect to an established causal nexus to service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (overruling Savage v. Gober, 10 Vet. App. 488 (1997)).  Herpes zoster is not among those disorders deemed "chronic" for regulatory purposes, and thus, in order for service connection to be established, a nexus to service must be shown.

Analysis

The Veteran contends that he chronically experiences herpes zoster (shingles) or, alternatively, that residual disablement is present following an acute episode of the disease experienced in 2009.  He states that this condition had causal origins in service.  

For any claim of service connection, it is first and foremost a requirement that a current disability be present.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence indicates that the Veteran did, in January 2009, report to a VA emergency department for treatment of a rash which was ultimately determined to be the herpes zoster virus.  Several weeks later, an attending internist noted that the disease had been present for a two-week period and that, subsequent to the prescription of the drug Valtrex(r), the condition had "resolved."  That is to say, upon examination, there was no noted residual of the condition or indication that the disorder had reached chronicity in its presentation.  It is noted that prior to the receipt of his claim, in February 2009, it had been documented in a VA clinical note that shingles had been assessed and was being treated, and that the Veteran was to receive a "return to work" letter (presumably as due to the positive response to medication).  

The Veteran underwent a general VA medical examination in August 2009, and the examiner, a physician's assistant (PA), noted that shingles had been present by history, with no noted current presentation of the disease.  The PA examined the Veteran for residual disablement associated with the episode of shingles, and noted that post-herpetic neuralgia and scarring were not present.  No assessment of current shingles or of any residual disablement associated with a prior, single episode of shingles was assessed.  

The requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, the Veteran's claim for service connection for shingles was received approximately 18 days after his diagnosis and treatment for the condition.  A VA physician who examined him subsequent to the filing of the claim noted that the shingles "resolved" after a two-week period when he describing the effectiveness of the treatment.  Given this, it is evident that the Veteran did not have current herpes zoster at the time his claim for service connection was received by VA.  Further, the fact that the treating physician noted a complete resolution of the shingles after medication therapy, and given that the VA examiner in August 2009 noted no residual disablement, it can be concluded that while the Veteran did experience shingles for a two-week period in January and February 2009, that such a condition was merely acute and transitory in nature and was fully responsive to medical therapy.  

The only evidence that can even be potentially considered as supportive of the Veteran's claim comes from his own lay testimony.  He is certainly competent to report that which comes to him through his senses; however, he has not specifically alleged that shingles has manifested after the two-week acute course noted to have resolved prior to the positing of his current claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  The full resolution of the viral condition, which was articulated by a treating physician, is something that requires advanced medical knowledge.  Thus, even if the Veteran were to allege that his disorder still persisted, the probative value would be very limited when compared to the 2009 clinical and examination reports which indicate a full resolution of the shingles virus prior to the receipt of the claim.  Id.  

The disease was not present at the time of receipt of claim, and there is no evidence in either the Veteran's subsequent post-service treatment records of via his own lay allegations of ever having experienced the acute viral condition again.  

As this is the case, it can't be concluded that the Veteran currently experiences shingles or any associated residual disability.  Apparently, the Veteran does not make any allegation of even symptoms associated with this, as he has claimed no associated residual pain or scarring as being present.  Thus, as there is no current disorder present for which service connection can be granted, the claim must be denied.  See Brammer at 223.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for herpes zoster (shingles), to include residuals, is denied.  


REMAND

Essentially, the Board is of the opinion that additional development is required before a final adjudication can occur with respect to the orthopedic, psychiatric, and gastrointestinal disabilities currently on appeal.  

The record, obtained pursuant to the Board's October 2014 Remand, is replete with evidence suggesting that current joint disability in the low back, left shoulder, and neck, foot disablement inclusive of surgical residuals, gastrointestinal problems, inclusive of GERD and diverticulitis (for which the Veteran takes antacid medications and has had endoscopy performed), and psychiatric disablement in the form of depression, anxiety, and adjustment disorders, are present.  

Indeed, a magnetic resonance imaging (MRI) study of June 2009 documented bulging, arthroplasty, and protrusion in the spine, and the Veteran has been assessed with degenerative disc and joint disease.  A history of scoliosis was noted during the August 2009 examination, and there is some indication that the examiner felt that such disablement was present since childhood.  It is noted that the Veteran's service entrance physical examination report does not contain a mention of scoliosis, suggesting that curvature could, potentially, be resultant from in-service trauma (as opposed to being of congenital origin).  

In March 2008, the Veteran had a podiatry consultation which noted a verrucae, and a history of surgical intervention is noted in the VA clinical history.  Zantac(r) has been noted in the VA clinical reports to be taken for GERD, and active problem lists have noted assessments of diverticulitis (with a 2009 endoscopy procedure having been needed).  The Veteran has had clinical consultations with VA providers for left shoulder pain, and a Social Security Administration (SSA) Administrative Law Judge (ALJ) has determined the Veteran to be disabled based on fibromyalgia, right lumbar radiculopathy, left cervical radiculopathy, and mood/adjustment disorder with substance abuse.  From 2007 to the present, there are ample records of social work and psychology consultations documenting the presence of psychiatric pathology inclusive of anxiety and depression.  

Given this, at the very least, it can be concluded that the Veteran experiences symptoms in his spine (low back and neck), left shoulder, right foot, gastrointestinal system, and in his mental functioning.  

With respect to in-service findings, the Board notes that the Veteran did, at his separation examination of March 2002, report complaints of "swollen joints," "foot trouble," "adverse reaction to food," "rupture/hernia," "recurrent back pain," and some sort of "cyst" or "tumor."  He also noted having some mental function problems, as he reported "stammering," "drug abuse," and "sleep issues" associated with headaches.  Radiographic studies were normal; however, there were clear complaints of multi-joint pain in the neck, back, shoulder, and foot forwarded at service separation.  

At service entry, it was noted that the Veteran had a distant history of inguinal hernia repair and an allergy to shellfish.  These were present prior to service; however, at entry to service in 1999, the Veteran's gastrointestinal function was found to be within normal limits and acceptable for entrance into the U.S. Army.  Further, the Veteran has, since discharge from service, been assessed with other gastrointestinal disability outside of allergic reactivity to shellfish and hernia residuals, and as the in-service complaint of having an "adverse reaction" to food is broad in nature, it is, at least potentially, suggestive of early manifestations of current GERD and/or other acquired gastrointestinal pathology.  

With respect to psychiatric functioning, it is noted that the Veteran was removed from active duty via a general discharge under honorable conditions.  The reason specified for this lower level of discharge was that the Veteran had abused marijuana while on active duty.  The Veteran's service personnel records are not contained in the claims file; however, it is apparent that there was some behavioral abnormality which ultimately led to his removal from service.  Indeed, the Veteran was discharged from the military as a Specialist, while other service treatment records show that he had, at one point, attained the rank of Sergeant (thus showing a reduction in rank as due to disciplinary actions).  

The one VA examination of record, dated in August 2009, is general in nature and did not address etiology for the claimed conditions.  As there is evidence of, at the very least, current symptomatology associated with the current claims, and as there is evidence of some sort of complaints for these claimed disabilities during the Veteran's active service, the duty to offer a comprehensive VA examination for these claims is triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, orthopedic, psychiatric, and internal medicine examinations to address the current nature and etiology of the claimed disorders should be afforded.  

With respect to the claimed psychiatric condition, the Board is of the opinion that the service personnel records, which might, potentially, document behavioral abnormalities in active service, would be of great value to the psychiatric examiner.  Thus, prior to the scheduled examination, it is requested that the National Personnel Records Center (NPRC) be contacted and that all service personnel records be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Secure copies of the Veteran's service personnel records from the NPRC (or other appropriate service department agency) and associate them with the claims file.  Should no records be found after an exhaustive search, so annotate the claims file.  

2.  Schedule the Veteran for comprehensive VA orthopedic, psychiatric, and internal medicine examinations to address the following:  

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran currently experiences low back, cervical spine, left shoulder, and right foot disabilities, to include manifesting as fibromyalgia, degenerative disc disease, degenerative joint disease, radiculopathy, scoliosis, and podiatric surgical residuals, and if so, is it at least as likely as not that these conditions had causal origins in service, to include with the noted complaints of in March 2002?

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran currently experiences a psychiatric disorder, to include depression, anxiety, and adjustment disorder, and if so, is it at least as likely as not that such a condition had causal origins in active service, to include as manifesting via noted sleep and speech difficulties and/or behavioral aberrations? Specifically, any currently present substance abuse disorder should be noted, and if present, it should be opined as to if such disability is a manifestation of other acquired psychiatric pathology (depression, anxiety, etc.), or, alternatively, represents a stand-alone disorder separately distinguishable from other psychiatric manifestations.  

c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran currently experiences a chronic gastrointestinal disability, to include GERD and/or diverticulosis? If so, is it at least as likely as not that such disablement had causal origins in service, to include complaints of adverse food reactions.  The examiner should specifically note if any present gastrointestinal disability is separate from noted in-service food allergies reported to exist prior to service, and with respect to the noted food allergy, should opine as to if it is at least as likely as not that service aggravated the disability beyond the natural course of the disease process.  

For all opinions offered, rationales must be associated with the narrative portion of the examination reports.  Conclusory or incomplete opinions will require additional remand.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


